RENDERED: DECEMBER 17, 2020
                                                         TO BE PUBLISHED


                  Supreme Court of Kentucky
                                2019-SC-0691-RR



BETH LEWIS MAZE                                                       APPELLANT




V.                            IN SUPREME COURT



JUDICIAL CONDUCT COMMISSION                                             APPELLEE



             OPINION OF THE COURT BY JUSTICE VANMETER

                                   AFFIRMING

             I.     FACTUAL AND PROCEDURAL BACKGROUND.

      On September 18, 2017, Beth Lewis Maze, then Judge of the 21st

Judicial Circuit, 2nd Division,1 learned her ex-husband had been arrested on

several criminal charges including possession of a controlled substance. Judge

Maze intervened in the matter by attempting to order drug tests at hospitals in

two nearby counties. By letter dated November 17, Judge Maze self-reported to

the Judicial Conduct Commission (“Commission”). This letter set off a series of




     1 The 21st Judicial Circuit is comprised of Bath, Menifee, Montgomery and

Rowan Counties.
events ultimately leading to Judge Maze being criminally indicted,2 and the

Commission bringing six counts of judicial misconduct against her. After a

prolonged pre-hearing process, including Judge Maze’s interlocutory appeal to

this Court in an attempt to stay the Commission’s hearing pending resolution

of her criminal case,3 the Commission held its hearing on October 28-30, 2019,

following which the Commission entered its Findings of Fact, Conclusions of

Law and Final Order. We quote the following pertinent parts of that Order:

                                      COUNT I

            On September 18. 2017, [Judge Maze] learned her ex-
      husband had been arrested on several criminal charges
      including possession of a controlled substance. [Judge Maze]
      immediately made several attempts to contact the Bath County
      Jailer Earl Willis to obtain information on his arrest. After
      making contact with Mr. Willis [Judge Maze] contacted pre-trial
      services in an attempt to secure a pre-trial officer from outside of
      [Judge Maze’s] Judicial Circuit to conduct [her] ex-husband’s
      pre-trial interview. [Judge Maze] then contacted District Judge
      William Roberts to discuss the matter only to be advised that
      neither he nor Judge Donald Blair would preside and that the
      matter would be referred to the Chief Regional Judge for the
      appointment of a Special Judge.

            Jailer Willis then made contact with [Judge Maze] and
      informed her he was assisting [Judge Maze’s] ex-husband in
      obtaining a drug test from St. Joseph Hospital in Mt. Sterling,
      Kentucky. Jailer Willis informed [Judge Maze] that the hospital
      would not administer the drug test without a court order. In
      response, [Judge Maze] issued an Order to St. Joseph Hospital to

       2 Judge Maze has been indicted in Bath Circuit Court for two counts of Forgery

in the Second Degree, in violation of KRS 516.030, and one count of Tampering with
Public Records, in violation of KRS 519.060. All of the charged offenses are Class D
felonies, punishable by imprisonment of 1 to 5 years, KRS 532.020(1)(a), and fines
between $1,000 and $10,000. KRS 534.030(1).
      3 Maze v. Kentucky Judicial Conduct Comm’n, 575 S.W.3d 204 (Ky. 2019), cert.
denied 140 S. Ct. 517 (2019).
                                          2
      perform the drug screen. When St. Joseph refused to perform the
      drug screen, [Judge Maze] issued a second Order to Clark County
      Medical Center in a second attempt to allow her ex-husband to obtain
      the drug screen he desired. While under arrest and in the
      custody of Jailer Willis [Judge Maze] had direct communication
      with her ex-husband by telephone. [Judge Maze] failed to report
      this communication to the Commission in her self-report.

            [Judge Maze’s] disqualification was mandatory and there
      otherwise was no necessity established for her intervention in
      her ex-husband’s criminal case. At no time was there a necessity
      that [Judge Maze] act as a Judge in this matter.

            By a vote of 5-0, the Commission finds with respect to
      Count I that [Judge Maze] violated SCR 4.020(1)(B)(i) and that
      the actions of [Judge Maze] constituted misconduct in office.
      Furthermore. [Judge Maze’s] actions violated SCR 4.300 and
      the relevant portions of the following Canons of the Code of
      Judicial Conduct, as they existed at the time of the violation[4]:

             Canon 1 in that [Judge Maze] failed to maintain high
      standards of conduct and uphold the integrity and independence
      of the Judiciary;

            Canon 2A in that [Judge Maze] failed to respect and
      comply with the law and to act at all times in a manner that
      promotes public confidence in the integrity and impartiality of
      the Judiciary;

            Canon 2D in that [Judge Maze] lent the prestige of Judicial
      Office to advance the private interests of others;

            Canon 3B(7) in that [Judge Maze] initiated or considered
      ex parte communications with parties and;

            Canon 3E(l) in that [Judge Maze] failed to disqualify
      herself in a proceeding in which [Judge Maze’s] impartiality
      might reasonably be questioned.


      4 In September 2017, Kentucky’s Code of Judicial Conduct, SCR 4.300, was
based on the 1990 Model Code of Judicial Conduct. In January 2018, the Kentucky
Supreme Court revised the SCR 4.300 to adopt the 2007 version of the Code of
Judicial Conduct.
                                        3
                            COUNT II

       On September 18, 2017, [Judge Maze] completed the first of
two generic-form court orders by hand-writing instructions to St.
Joseph Hospital in Mt. Sterling Kentucky to perform drug testing
for the benefit of her ex-husband. When St. Joseph Hospital
refused to honor the Order, Respondent completed and executed a
second form Order in the same fashion. Respondent never
presented either of these Orders to the Circuit Clerk for entry in
the record of the criminal case against her ex-husband.

      By a vote of 5-0, the Commission finds with respect to
Count II that [Judge Maze] violated SCR 4.020(1)(B)(i) in that the
actions of [Judge Maze] constituted misconduct in office.
Further, [Judge Maze]’s actions violated SCR 4.300, the Code of
Judicial Conduct and the relevant portions of the following
Canons of the Code of Judicial Conduct as they existed at the
time of the violation:

      Canon I in that [Judge Maze] failed to maintain and
enforce high standards of conduct and did not personally
observe those standards so that the integrity and impartiality of
the Judiciary would be preserved;

      Canon 2A in that [Judge Maze] did not respect and comply
with the law and did not act at all times in a manner that
promotes public confidence in the integrity and impartiality of
the Judiciary and;

      Canon 3E(l) in that [Judge Maze] failed to disqualify
herself in a proceeding in which the Judge’s impartiality might
reasonably be questioned.

                            COUNT III

      On September 18, 2017, [Judge Maze] issued two
separate Orders for a drug screen to St. Joseph Hospital and
Clark County Medical Center, respectively. On the first Order
[Judge Maze] wrote “Commonwealth Att. & Bath Co. Attorney”
on the “Attorney for the Plaintiff” signature line indicating that
both attorneys had seen and agreed to the Order and its
contents. [Judge Maze] additionally placed Attorney Michael
Campbell’s name on the “Attorney for Defendant” signature
line. On the second Order [Judge Maze] wrote, “Bath County
                                 4
Attorney” on the “Attorney for the Plaintiff” signature line,
indicating that the Bath County Attorney had seen and agreed
to the order and its contents. The prosecutors and Michael
Campbell testified they never saw or agreed to either of the
Orders.

      [Judge Maze] never informed the Commonwealth Attorney or
County Attorney that she had placed their names on these Orders.
[Judge Maze] contacted Michael Campbell on September 19, 2017
to ask him to represent her ex-husband but did not tell him that
she had placed his name on one of these Orders as counsel for her
ex-husband.

      By a vote of 5-0, the Commission finds with respect to
Count III that [Judge Maze] violated SCR 4.020(1)(B)(i) and that
the actions of [Judge Maze] constituted misconduct in office.
Furthermore, [Judge Maze]’s actions violate SCR 4.300 and the
relevant portions of the following Canons of the Code of Judicial
Conduct, as they existed at the time of the violation:

      Canon 1 in that [Judge Maze] failed to maintain and
enforce high standards of conduct and did not personally
observe those standards and did not uphold the integrity and
impartiality of the Judiciary;

      Canon 2A in that [Judge Maze] failed to respect and
comply with the law and act at all times in a manner that
promotes public confidence in the integrity and impartiality of
the Judiciary and;

      Canon 3B(2) in that [Judge Maze] failed to be faithful to
the law and maintain professional competence in it.

                            COUNT IV

       Throughout the preliminary investigation of this matter
up to and including the hearing, [Judge Maze] failed to disclose
her actions as described in Count III to the Commission. At no
time did [Judge Maze] acknowledge placing the titles of the
Commonwealth/County Attorney or the name of Michael
Campbell on these form Orders. A review of the form Orders in
question shows that they are quite distinguishable from a
different form Order [Judge Maze] said she meant to use.
However, that form, unlike the form she did in fact use, does
                                 5
      not contain a seal of the Commonwealth at the top and the two
      form Orders do not look similar.

            Of even greater concern is that neither of the Orders was
      ever entered of record in the Circuit Clerk’s Office nor
      distributed to the parties as required by the Rules of Criminal

      Procedure. This unrefuted fact renders [Judge Maze’s]
      explanation that she was confused by an outdated form
      unpersuasive. Because [Judge Maze] prevented the entry of the
      Orders, the clerk could not distribute them, and they never
      were distributed by anyone, to anyone, until [Judge Maze] sent
      them to the Commission. An argument that [Judge Maze]
      mistook these signature lines for distribution lines defies logic
      because it is contradicted by her subsequent conscious decision
      to withhold them from the clerk, thereby preventing the
      distribution. Insisting on this dubious reasoning undermines
      the credibility of [Judge Maze’s] representation that she was
      confused by the form.

             By a vote of 5-0, the Commission finds with respect to
      Count IV that [Judge Maze] violated SCR 4.020 (1)(B)(i) and that
      the actions of [Judge Maze] constituted misconduct in office
      and violated SCR 4.300, the Code of Judicial Conduct, in that
      [Judge Maze] failed to observe high standards of conduct in
      violation Canon 2, Rule 2.16 requiring judges to cooperate with
      the Commission, which includes acting candidly and honestly.

                                    COUNT V[5]

           The Commission by a vote of 5-0, concludes that the charge in
      Count V was not proven by clear and convincing evidence.
      Therefore, Count V is dismissed.

                                     COUNT VI

           On November 29, 2018, just four (4) days before [Judge
      Maze’s] hearing before the Commission was set to commence,
      [Judge Maze], who was suspended from her Judicial duties and
      who had no authority to communicate with Judge Eddy
      Coleman regarding the text message for any reason, made ex

      5 Count V related to a large number of drug trafficking cases indicted by the
Bath Circuit Grand Jury.
                                          6
parte contact with Judge Coleman, a sitting member of the
Judicial Conduct Commission, regarding the Commission's
denial of a Motion filed by Counsel for [Judge Maze] in the
proceedings pending against [Judge Maze]. Specifically, [Judge
Maze] sent a text message to Judge Coleman stating “Eddy, Kim
Tabor just sent this to me. It is from Deanna Roberts and she
is so afraid.” The text message included a screenshot from a
previous text message purportedly sent from Deanna Roberts to

Kim Tabor, a witness in the Commission’s proceedings. This
second message said, “WTF did you say?” This referred to a
screenshot of a November 29, 2018, Commission Order denying
a Motion to seal Kim Tabor’s deposition testimony. [Judge
Maze]’s ex parte contact with Judge Coleman prompted his
recusal from sitting in these proceedings on the charges against
[Judge Maze].

      By a vote of 5-0, the Commission finds with respect to
Count VI that [Judge Maze] violated SCR 4.020 (1)(B)(i) and that
the actions of [Judge Maze] constituted misconduct in office and
violated SCR 4.300, the Code of Judicial Conduct, in that
[Judge Maze] violated:

      Canon 1, Rule 1.1 in that [Judge Maze] failed to comply with
the law;

       Canon 1, Rule 1.2 in that [Judge Maze] failed to act at all
times in a manner that promotes public confidence, independence.
integrity and impartiality of the Judiciary;

      Canon 1, Rule 1.3 in that [Judge Maze] used or attempted
to use her position to gain personal advantage or deferential
treatment;




                                7
            Canon 2, Rule 2.8 in that Respondent criticized the fact
      finders about their decision other than in a court order or opinion
      in a proceeding and;

             Canon 2. Rule 2.9 in that [Judge Maze] initiated or
      engaged in ex parte communications and failed to make
      reasonable efforts, as much as was within her control, to refrain
      from engaging in ex parte communications with other court
      officials involved in a case.

         Following the Commission’s denial of Judge Maze’s motion to alter

amend or vacate its final Order, Judge Maze appealed to this Court. SCR

4.290.

                         II.   STANDARD OF REVIEW.

      In proceedings before the Commission, charges are required to be proven

by clear and convincing evidence. SCR 4.160. On appeal to this Court, we

“must accept the findings and conclusions of the commission unless they are

clearly erroneous; that is to say, unreasonable.” Wilson v. Judicial Ret. &

Removal Comm’n, 673 S.W.2d 426, 427–28 (Ky. 1984); (citing Long v. Judicial

Ret. & Removal Comm’n, 610 S.W.2d 614 (Ky. 1980)). By rule, on any judge’s

appeal, we have broad power to “affirm, modify or set aside in whole or in part

the order of the Commission, or to remand the action to the Commission for

further proceedings.” SCR 4.290(5).

                                III.   ANALYSIS.

      In her appeal, Judge Maze raises three general issues. First, whether the

Commission retained jurisdiction following Judge Maze’s retirement on October

24. Second, whether the Commission’s pre-hearing errors, as alleged by Judge

Maze, mandate voiding of the Commission’s proceedings and sanction. Third,

whether the Commission made errors during the hearing that entitle Judge

Maze to either a new hearing or reversal.
                                       8
      A.    The Commission Retained Jurisdiction following Judge
            Maze’s Retirement.

      By letter dated “October 24, 2018” [sic] addressed to Governor Matt

Bevin, Judge Maze stated “[e]ffective midnight on October 27, 2019, I am

retiring as Circuit Judge for the 21st Judicial Circuit.” The Chief Justice

received a copy of this letter on October 24, 2019. By virtue of her resignation,

Judge Maze argues, as she did before the Commission, that it lost jurisdiction

over her. Her argument is based on the Kentucky Constitution’s provision

creating the Commission, that “[s]ubject to rules of procedure to be established

by the Supreme Court, and after notice and hearing, any justice of the

Supreme Court or judge of the Court of Appeals, Circuit Court or District Court

may be retired for disability or suspended without pay or removed for good

cause by a commission.” Ky. Const. § 121. In addition, Judge Maze cites

various sections of the Supreme Court Rules to the effect that the Commission

only has jurisdiction over actively serving judges; not retired judges. SCR

4.010(c) (defining “judge”); SCR 4.020(b) (Commission’s authority to impose

sanctions on any judge); SCR 4.170 (notice to “judges,” as opposed to former

judges).

      As pointed out by the Commission, Judge Maze ignores the provision of

SCR 4.025 which clearly and unambiguously provides,

            (1) The Commission shall have the authority set out in
      SCR 4.020 without regard to separation of a judge from office
      or defeat of a candidate in an election, except as specifically limited
      in SCR 4.000 to SCR 4.300.
                                        9
             ...

            (3) For any violation other than a campaign violation, the
      authority of the Commission to take action against a judge who
      has left office shall be barred unless notice of preliminary
      investigation pursuant to SCR 4.170 has been issued within 180
      days after the date the judge leaves office.

              (4) Nothing in SCR 4.000 to 4.300 shall bar proceedings
      against sitting judges who have left judicial office after a prior term
      of office concerning conduct not previously adjudicated by the
      Commission, including conduct which occurred during a prior
      term or terms of office.

(emphasis added). The language of the Constitution, quoted above, permits

this Court, by rule, to empower the Commission to adjudicate charges against

justices and judges, including those who retire/resign, are defeated for re-

election, and even lawyers who unsuccessfully aspire to judicial office with

respect to campaign violations. SCR 4.000.

      The Commission correctly ruled that it had continuing jurisdiction over

Judge Maze following her separation from office.6

      B. Pre-Hearing Alleged Errors.

      1. Notice with Respect to an Anonymous Unsigned Complaint (JCC Case
         No. 254) dated November 15, 2017.

      Judge Maze claims that the Commission erred in failing a) to strike an

anonymous and unsigned complaint, b) to conduct a preliminary investigation,




      6  McDonald v. Ethics Comm. of the Ky. Judiciary, 3 S.W.3d 740 (Ky. 1999), does
not support Judge Maze’s jurisdiction argument. The issue in McDonald concerned
whether the Code of Judicial Conduct, specifically then Canon 5’s political activities
clause, could limit retired judges’ free speech rights, i.e., the endorsement of
nonpartisan judicial candidates. The Court analyzed the prohibition against First
Amendment guarantees of free speech. 3 S.W.3d at 743–45. The opinion in no way
limits the Commission’s authority to adjudicate and impose sanctions on a retired
judge for ethical violations occurring while she was actively serving as a judge.
                                          10
c) to permit her to appear informally before the Commission, and d) to comply

with notice and service requirements.

      As to these claims, the record discloses that Judge Maze, by letter dated

November 15, 2017, self-reported the incidents that underlie the Commission’s

proceedings. The Commission further invited Judge Maze to appear at an

informal conference before the Commission on January 26, 2018. Judge Maze

acknowledges that she attended with counsel, and Judge Maze sent a six-page

follow-up letter, dated February 28, 2018, to the Commission. On March 20,

2018, the Commission delivered its factual file to Judge Maze’s then counsel.

      The Commission argues that the basis for the charges against Judge

Maze were the details set out in her letter, dated November 17, 2017, that the

anonymous complaint played no role in the proceedings, and that, in any

event, the complaint was merely duplicative of the matters Judge Maze self-

reported. While the record supports Judge Maze’s claim that she sought to

strike the anonymous complaint, she fails to disclose where in the record this

complaint appears. McDaniel v. Commonwealth, 341 S.W.3d 89, 96 (Ky.2011)

(“Appellant’s duty [is] to designate the contents of the record on appeal[]”);

Chestnut v. Commonwealth, 250 S.W.3d 288, 303 (Ky.2008) (It is incumbent

upon Appellant to present the Court with a complete record for review[]”). We

have often noted that a silent record supports the trial court’s decision.

McDaniel, 341 S.W.3d at 96; Chestnut, 250 S.W.3d at 303.

      The record supports that the Commission complied with SCR 4.170. The

Commission received information that indicated a basis for investigating a




                                        11
matter within the jurisdiction of the Commission. SCR 4.170(1).7 This

information came from Judge Maze’s letter. The contents of the letter largely

made a preliminary investigation unnecessary. This situation stands in

contrast, for example, to a situation in which an allegation is made that a judge

acted improperly, and the Commission might be required to send an

investigator to determine the factual basis or to obtain a tape recording of

judicial proceedings. Notice was provided to Judge Maze and she was invited

to appear informally on January 26, 2018. SCR 4.170(2) was thereby satisfied,

as was SCR 4.170(4) when the Commission delivered the factual file to Judge

Maze’s counsel.

      2. Failure to Permit Judge Maze to Appear before Commission with
         Respect to Counts III, IV and V.8

      The Commission initiated Formal Proceedings against Judge Maze on

May 21, 2018. A notice of Formal Proceedings and Charges was issued and

served on Judge Maze’s counsel. Two Counts were set out, based on Judge

Maze’s actions intervening in a criminal case against her ex-husband and

signing and issuing Orders in the case. Judge Maze, by counsel, answered the

charges in August 2018. On September 10, 2018, the Commission amended

its Notice to add two additional counts related to the initial counts. Count III


      7  The rule permits the Commission to make a preliminary investigation upon its
own motion or upon a written complaint. This rule is broad and permits the
Commission to begin an investigation based on a newspaper story, a television report,
a social media post, a written complaint or even an anonymous complaint. Obviously,
an anonymous complaint may be lacking in sufficient detail to permit an investigation
or to enable the Commission to follow up with the sender, but that does not require
dismissal of an anonymous report. Sad to say, judicial retaliation is not unknown in
our Commonwealth.
      8 As noted above, the Commission dismissed Count V as not proven by clear
and convincing evidence. Any allegations or claims with respect to this Count are
therefore moot and do not merit further discussion.
                                         12
related to Judge Maze’s writing “Bath Co. Attorney” and/or “Commonwealth

Att.” on the “Attorney for the Plaintiff” signature lines of the Orders, and

“Michael Campbell” on the “Attorney for Defendant” signature line of the

second Order. Count IV alleged Judge Maze’s failure to disclose the actions

described in Count III and charged her with failure to cooperate with the

Commission, including acting candidly and honestly. Apparently, these

Counts were filed after the Commission became aware of a televised interview

Judge Maze gave with a Lexington television station in August 2018.

      Judge Maze argues that she was entitled to appear informally before the

Commission with respect to these Counts. SCR 4.170(2). Another rule,

however, provides, the following:

      The notice or answer may be amended to conform to proof or to set
      forth additional facts, whether occurring before or after the
      commencement of the hearing. In case such an amendment is
      made, the judge shall be given reasonable time both to answer the
      amendment and to prepare and present his defense against the
      matters charged thereby.

SCR 4.190.

      Reading these two rules together, a judge is entitled to one informal

conference at the beginning of an investigation. SCR 4.170. The purpose of

the rule is to permit the Commission and judge to discuss and resolve the

matter without the initiation of contested Formal Proceedings.9 Following the

initiation of Formal Proceedings, if the Commission becomes aware of

additional matters that constitute violation of SCR 4.020, as occurred in this




      9  By way of reference, most complaints filed with judicial conduct commissions
are dismissed. See Cynthia Gray, How Judicial Conduct Commissions Work, 28 Just.
Sys. J. 405, 408 (2007) (estimating that generally 90% of complaints are dismissed).
                                         13
case violations of the Code of Judicial Conduct (SCR 4.300), SCR 4.190 permits

amendment of the Notice. No additional informal conference is required, just

the provision of a reasonable time to give the judge an opportunity to respond

and defend. No claim can be made that Judge Maze did not have a reasonable

time to prepare. Not only was the hearing delayed until October 2019, over

thirteen months after the amended Notice, but also Judge Maze, by virtue of

her televised interview, was the source of the information.

      The Commission did not err by denying Judge Maze’s motion for an

additional informal conference.

      3. Failure to Require Commission Member Judge Eddy Coleman to
         Answer Questions.

      Judge Maze’s hearing before the Commission was initially scheduled to

begin on December 3, 2018. Just four days before the hearing, on November

29, 2018, Judge Maze sent a text message to Judge Coleman, including a

screenshot of an earlier message from Deanna Roberts to Kim Tabor. The

screenshot of the text originating with “Dee” included 1) a photo of the

Commission’s Order of November 29 which, among other items, denied Judge

Maze’s motion to seal the deposition of Kim Barker Tabor to prevent retaliation,

and 2) the comment, “WTF did u say?” Judge Maze’s message to Judge

Coleman was “Eddy, Kim Tabor just sent this to me. It is from Deanna Roberts

& she is so afraid.” Judge Coleman immediately informed the other

Commission members and recused from further participation in the proceeding

against Judge Maze. As a result of this event, the Commission amended the

Formal Notice to add Count VI. Judge Maze answered and attempted to justify

her action as the reporting of a crime, Intimidating a Participant in the Legal

                                       14
Process (KRS 524.040), or the mandatory reporting of a crime, Misprision of

Felony (18 U.S.C. § 4), or as protected reporting under the Whistleblower Act

(KRS 61.101 et seq.).

      Judge Maze deposed Judge Coleman prior to the Commission’s hearing.

During the deposition, counsel attempted to ask Judge Coleman a number of

questions requesting Judge Coleman’s opinion as to whether Deanna Roberts’s

text to Kim Tabor constituted a crime, or whether Judge Maze had an

obligation to report this text. Judge Coleman, through his counsel, declined to

answer the questions on the basis that Judge Maze had filed a civil action in

federal court under 42 U.S.C. § 1983 against Judge Coleman and the other

members of the Commission, as to which action a motion to dismiss was then

pending. Judge Coleman further objected that questions to a judge, stating a

fact pattern and requesting an opinion are inappropriate.

      In adjudicating this Count, the Commission in its Conclusions of Law

noted the ex parte nature of the contact and that during the proceedings Judge

Maze had acknowledged that ex parte communications are generally

prohibited. It further stated,

            It should be noted again that at the time of this ex parte
      communication Judge Maze was suspended as a Judge and
      therefore had no duty to contact Judge Coleman. It is further
      noted that no evidence was presented at the hearing, other than
      the witness’ unsubstantiated perception, that she was being
      threatened or was facing imminent harm or danger. The evidence
      was that one of the people of whom the Circuit Clerk apparently
      was fearful exchanged Christmas gifts with her last year.

              Rule 4.130(l) reads in part as follows, “upon the filing of an
      Answer to a notice of formal proceedings or the expiration of time
      for filing an Answer, the Notice and all subsequent pleadings filed
      with the Commission shall not be confidential.” As such there is
      no way that evidence in a hearing before the Judicial Conduct
      Commission could ever be made confidential as that would be
                                         15
      contrary to the Rules of the Supreme Court under which this
      Commission operates. For a Judge to contact a sitting member of
      this Commission four (4) days before a hearing is scheduled to
      begin in an ex parte manner is a blatant violation of the rules. The
      member of this Commission recognized the gravity, as he
      immediately recused from this action. Judge Maze has never
      accepted that she was wrong in contacting Judge Coleman. She
      has consistently maintained that she was acting as a whistleblower
      reporting to her Chief Regional Judge that a potential crime was
      being committed or that someone was interfering with the proper
      administration of justice. Why she did not let her attorney handle
      this matter is unknown. Why she would not report, or more
      importantly advise the individual to report this matter to the
      appropriate law enforcement authorities is unknown. What she
      expected her Chief Regional Judge to do to protect a scared
      witness is unknown. What is clear is that she caused a member of
      this Commission to have to recuse from hearing the charges
      against her. That is problematic.

In re: the Matter of Maze, Findings of Fact, Conclusion of Law and Final Order,

Nov. 7, 2019, pp. 15–16.

      We agree with the Commission that in this instance, Judge Maze’s

questions to Judge Coleman were inappropriate. At the point in time that she

texted him—four days prior to a hearing in which he was sitting as a fact-

finder—she was certainly aware of his role and that communication with him

was improper. She could have easily informed her counsel, who could have

then filed an appropriate pleading with the Commission, or advised Ms. Tabor

to notify appropriate law enforcement authorities. Any speculation by Judge

Coleman as to Deanna Roberts’s motives, Kim Tabor’s mental state, or even

Judge Maze’s thought process in texting him have no bearing on the factual

occurrence that he received an inappropriate ex parte communication days

before a contested hearing.

      Judge Maze’s citation to SCR 4.020(2) as necessitating proof of her

purported good faith in texting Judge Coleman is inapposite. This rule

                                      16
provides, “[a]ny erroneous decision made in good faith shall not be subject to

the jurisdiction of the Commission.” This section’s purpose is to merely make

clear that normal legal decisions made by a judge, in her judicial role as a

judge, are not subject to review by the Commission; instead litigants and

lawyers are required to abide by appellate processes to contest erroneous

decisions. See Nicholson v. Judicial Ret. & Removal Comm’n, 562 S.W.2d 306,

310 (Ky. 1978) (stating “incompetence which is not gross and persistent can be

safely left to elimination at the ballot box. Error can be adequately corrected

by the appellate courts. Any other approach . . . would destroy judicial

independence by causing judges to keep one eye on their reversal rate and the

other on the Commission[]”). In this instance, Judge Maze was a litigant in an

administrative proceeding, not a judge acting in a judicial role. SCR 4.020(2)

has no application to this case.

      4. The Commission’s Subpoenaing Grand Jury Testimony relating to
         Judge Maze’s Criminal Indictment.

      Following Judge Maze’s television interview in which she admitted to

completing the attorneys’ signature lines on the two Orders and not filing those

documents in the case file, Judge Maze was indicted criminally. After the

indictment was made public, counsel for the Commission issued a subpoena

duces tecum to Judge Maze’s Special Prosecutor requesting production of the

grand jury recording. The Special Prosecutor produced the testimony and

counsel delivered a copy of the recording to Judge Maze’s counsel.




                                       17
      Judge Maze complains that the Commission’s counsel improperly

subpoenaed this grand jury testimony in violation of RCr10 5.24(1).11 The Rule

states:

      Subject to the right of a person indicted to procure a transcript or
      recording as provided by Rule 5.16(3), and subject to the authority
      of the court at any time to direct otherwise, all persons present
      during any part of the proceedings of a grand jury shall keep its
      proceedings and the testimony given before it secret, except that
      counsel may divulge such information as may be necessary in
      preparing the case for trial or other disposition.

      “By contrast” the Commission points out that “both SCR 4.030 and KRS

34.330 grant similar powers to the Commission power to administer necessary

oaths, take testimony under oath, compel the attendance of witnesses, and

compel the production of records and other evidence.” KRS 34.330

(emphasis added). The Commission also notes that while the Civil Rules apply

to Commission proceedings, to the extent not inconsistent with the Supreme

Court Rules, SCR 4.160, no such reference to the Criminal Rules is stated.

      In looking at the Kentucky Constitution, grand jury proceedings are

referred to only twice. Once in Section 12, which requires an indictment for a

felony,12 and once in Section 248, which sets the number of grand jury

members at 12 and requires nine votes to return an indictment. No Kentucky

constitutional provision, or statute, for that matter, mandates secrecy for grand




      10   Kentucky Rules of Criminal Procedure.
      11  Judge Maze also cites two federal circuit court cases, In re Grand Jury, 89-4-
72, 932 F.2d 481 (6th Cir. 1991), and McKeever v. Barr, 920 F.3d 842 (D.C. Cir. 2019),
addressing the secrecy and disclosure provisions of Federal Rules of Criminal
Procedure. Since these cases address the federal rules, they have no bearing on our
decision.
      12 The text states, “[n]o person, for an indictable offense, shall be proceeded

against criminally by information[.]” Ky. Const. § 12.
                                           18
jury proceedings. Nineteenth century Kentucky opinions of our predecessor

court recognized this. See Commonwealth v. Skeggs, 66 Ky. (3 Bush) 19, 20–21

(1867) (holding testimony of jurors was incompetent to explain or impeach

their findings or verdict; court’s holding was made as a matter of policy, but

not because of secrecy); White v. Fox, 4 Ky. (1 Bibb) 369, 370 (1809) (noting

that since repeal of law imposing secrecy on grand jurors, testimony of a grand

juror was permissible). In Bazzell v. Illinois Cent. R. Co., 203 Ky. 626, 262 S.W.
966, 967 (1924), the Court noted the earlier lack of secrecy but explained that

secrecy had been adopted as policy under the Criminal Code. In other words,

secrecy is mandated by our rules as a matter of general policy,13 although

exceptions exist. For example, any person indicted may obtain a copy of the

recording, RCr 5.16(3), and the circuit court may direct disclosure. RCr

5.24(1).

      This Court has noted many times the public policy considerations

undergirding the Commission and its proceedings. It is charged with



      13   Four general reasons are advanced for grand jury secrecy:
             1. The grand jurors should be free from the apprehension that
      their opinions and votes may subsequently be disclosed by compulsion;
             2. The complainants and witnesses summoned should be free
      from the apprehension that their testimony may be subsequently
      disclosed by compulsion so that the state may secure willing witnesses;
            3. The guilty accused should not be provided with information
      that might enable him to flee from arrest, suborn false testimony, or
      tamper with witnesses or grand jurors;
            4. The innocent accused, who is charged by complaint before the
      grand jury but exonerated by its refusal to indict, should be protected
      from the compulsory disclosure of the fact that he has been groundlessly
      accused.
Richard M. Calkins, Grand Jury Secrecy, 63 Mich. L. Rev. 455, 458 (1965). Similar
reasons were noted in United States v. Amazon Indus. Chem. Corp., 55 F.2d 254, 261
(D. Md. 1931).
                                           19
investigating and sanctioning judges for misconduct in office and violations of

the Code of Judicial Conduct. SCR 4.020(1)(b)(i),(v). The purpose, of course, is

to ensure to the public that our judiciary is competent, deliberative, fair,

independent, and impartial. These goals are reflected in the Preamble to the

Code of Judicial Conduct, SCR 4.300:

      [1] An independent, fair, and impartial judiciary is indispensable to
      our system of justice. The United States and Kentucky legal
      systems are based upon the principle that an independent,
      impartial, and competent judiciary, composed of men and women
      of integrity, will interpret and apply the law that governs our
      society. Thus, the judiciary plays a central role in preserving the
      principles of justice and the rule of law. Inherent in all the Rules
      contained in this Code are the precepts that judges, individually
      and collectively, must respect and honor the judicial office as a
      public trust and strive to maintain and enhance confidence in the
      legal system.

      [2] Judges should maintain the dignity of judicial office at all times, and
      avoid both impropriety and the appearance of impropriety in their
      professional and personal lives. They should aspire at all times to
      conduct that ensures the greatest possible public confidence in their
      independence, impartiality, integrity, and competence.

      To the extent tension or inconsistency exists between our rules

establishing 1) the Commission’s investigative powers and 2) grand jury

secrecy, we hold, in this instance, that the Commission’s investigative powers

take precedence. In reaching this decision, we note that the criminal

indictment was already public, and Judge Maze was entitled to a copy of the

grand jury testimony. The importance of secrecy is lessened following release

of the indictment. 38 Am. Jur. 2d Grand Jury § 41. Judge Maze was therefore

not prejudiced by the release of the testimony to the Commission or its

counsel. Furthermore, Judge Maze’s own statements in her televised interview

appear to have been the impetus which lead to the indictment. Finally, if a

judge is indicted, nine citizens believe that testimony, at a minimum, has
                                         20
established probable cause that the judge has committed a felony. No one

should therefore be surprised that the Commission might be interested in the

testimony or proof that generated such a finding; such would certainly

constitute “a basis for investigation of a matter within the jurisdiction of the

Commission[.]” SCR 4.170(1). We note in this regard the Commission has the

authority “to suspend temporarily from the performance of judicial duties . . .

any judge against whom there is pending in any court of the United States an

indictment or information charging him/her with a crime punishable as a

felony[.]” SCR 4.020(1)(a)(ii). The foregoing demonstrates that after an

indictment is returned against a judge, the policy considerations supporting

grand jury secrecy diminish whereas those for Commission investigation

increase. The Commission did not err in subpoenaing the grand jury

testimony.

      C. The Rule of Necessity.

      When Donald Maze, Judge Maze’s ex-husband, was pulled over and

arrested on Monday, September 18, 2017, he was charged with Possession of a

Controlled Substance, 1st Degree, 1st Offense—Cocaine (KRS 218A.1415),

Tampering with Physical Evidence (KRS 524.100), Reckless Driving (KRS

189.290), Menacing (KRS 508.050) and Failure to Wear Seat Belts (KRS

189.125(6)). As disclosed by her initial self-report, Judge Maze learned of the

arrest at about 6:00 p.m. from her former mother-in-law but knew nothing of

the charges. Rather than recognize that any involvement in this case was

inappropriate, under SCR 4.300, Canon 3(E)1, over the next two and one-half

hours, Judge Maze proceeded to contact the Bath County Jailer, Earl Willis,

multiple times, pre-trial services, and at least one Bath District Court Judge.
                                        21
Her initial fear was that Maze would be in danger of serious physical injury if

he were to be housed in a jail facility with other Bath County defendants due to

her position and his former occupation as Bath County Attorney.

      At approximately 9:15 p.m., Jailer Willis called Judge Maze from the St.

Joseph Hospital in Mount Sterling, advising that the hospital would not

perform a drug test without an order. Ostensibly to preserve evidence, Judge

Maze prepared, signed and faxed an order for a drug test to the hospital. As

previously noted, she wrote “Commonwealth Att. & Bath Co. Attorney” on the

“Attorney for Plaintiff” signature line and “Michael Campbell” on the “Attorney

for Defendant(s)” signature line. Both signature lines are pre-printed on a

Kentucky Court of Justice form, AOC-006-3 (6-88), below the pre-printed

notation: “Seen by and order of entry waived[.]” The hospital refused to perform

the drug test. Jailer Willis called Judge Maze to advise her of this and to let

her know that he was taking Maze to the Clark County Medical Center before

he was to deliver him to the Clark County Detention Center.

      This scenario repeated when Willis got Maze to the Clark County hospital

slightly after 10:00 p.m. It denied testing, Willis called Judge Maze, Judge

Maze prepared, signed and faxed an order to the hospital, and the hospital

again refused to conduct the drug test. Judge Maze again used the same Order

form for the Clark County hospital order, but only wrote “Bath Co. Attorney”

underneath the pre-printed notation: “Seen by and order of entry waived:”.

      When Judge Maze self-reported these events to the Commission, she

included the original orders. In the intervening two months, she had not filed

these orders in her ex-husband’s criminal case, justifying this failure “because

they were not honored.”
                                        22
      Judge Maze argues that her actions were required by the Rule of

Necessity. The Rule of Necessity is recognized in the Code of Judicial Conduct:

      By decisional law, the rule of necessity may override the rule of
      disqualification. For example, a judge might be required to
      participate in judicial review of a judicial salary statute, or might
      be the only judge available in a matter requiring immediate judicial
      action, such as a hearing on probable cause or a temporary
      restraining order. In the latter case, the judge must disclose on
      the record the basis for possible disqualification and use
      reasonable efforts to transfer the matter to another judge as soon
      as practicable.

SCR 4.300, Canon 3E(1) Commentary (2017).

      Judge Maze relies on the extensive testimony of former Chief Justice

Lambert who testified on her behalf regarding Judge Maze’s activities on the

evening of September 18. With all due respect to the former Chief Justice, we

agree with the Commission that nothing in the record demonstrates a need for

immediate judicial action. Donald Maze was charged with five crimes, none of

which depended on his level of drug intoxication. Stated another way, whether

Maze had any drugs in his system would ultimately have no bearing on his

culpability for any of the charges, guilty or not guilty.

      In addition, even if immediate action were required, the Commentary’s

final sentence requires the judge to make a “disclos[ure] on the record.” This,

Judge Maze failed to do as she admitted by not filing the orders in the record.

      D. Denial of Due Process for Commission’s Failure to Provide Judge
         Maze with Notice of Evidence It Was Considering.

      Judge Maze’s final argument is that the Commission’s investigative file is

much more extensive than the certified record of the Formal Proceedings. She

alleges “numerous interviews by [the Commission’s] investigator, some with

incarcerated individuals who provided incredible information about [Judge

                                         23
Maze].[14] The [Commission] had access to secret Grand Jury testimony,

including testimony from a KSP detective not called at the [Commission]

hearing.” In this regard, she appends to her brief, six questions to be asked of

the Commission regarding what evidence the Commission considered, and

whether either Judge Bowles or Judge Thomas had reached a conclusion

following the informal conference.

      While unclear, we take it that Judge Maze argues against the sufficiency

of the evidence. Judge Maze wrote two letters to the Commission, November

12, 2017, and February 28, 2018. In these letters, she candidly admitted her

activities on the evening of September 18, 2017. That Judge Maze wrote the

letters is not in dispute. The orders she prepared and sent to the hospitals are

in the record. In addition, Judge Maze gave an interview to a Lexington

television station shedding more light on the events of September 18. The facts

as to the events of September 18, the basis of Counts I, II and III, are

undisputed. Judge Maze provided the evidence. As to Count IV, the basis of

that count, similarly is Judge Maze, her letters, and televised interview, since

she failed to advise the Commission that she had signed the names/titles of

the attorneys involved. Finally, as to Count VI, Judge Maze initiated an ex

parte contact with Judge Coleman on November 29, immediately prior to her

first scheduled hearing. None of the facts giving rise to these allegations are




      14 Judge Maze refers to two inmates, Sancha Hayes and Andre Burns, and
statements they may have made. Judge Maze, however, does not provide any
indication of what they may have testified to. Based on our review of the record, we
surmise that their statements, if any, may have related to the not proven Count V. By
contrast, most of the proof regarding Counts I-IV was provided by Judge Maze herself.
                                         24
disputed; the proof of the facts more than satisfies the requirement of “clear

and convincing evidence.” SCR 4.160.

      An additional issue raised by Judge Maze concerns reevaluation of the

holding in Nicholson, 562 S.W.2d at 310, which upheld the combined

investigative and adjudicative functions of the Commission. As recently as

2012, we upheld this combination of investigative and adjudicative functions.

Alred v. Commonwealth, Jud. Conduct Comm’n, 395 S.W.3d 417, 428–29 (Ky.

2012). Both Nicholson and Alred cite Withrow v. Larkin, 421 U.S. 35 (1975), in

which the Supreme Court of the United States held that combination of these

two functions “does not, without more, constitute a due process violation[.]” Id.

at 58. The “more” requires allegation and proof of pecuniary reward or

demonstration that the Commission or one of its members was so incensed or

biased against the judge as to be unable to perform their functions in

accordance with the rules of the forum. Alred, 395 S.W.3d at 428. As in Alred,

Judge Maze offers no persuasive evidence to overcome the presumption of lack

of bias. Therefore, we find no violation of Judge Maze’s constitutional rights.

                              IV.   CONCLUSION.

      We expect our judges to be deliberative and to exercise good judgment.

“Our duty is to assure the people of Kentucky that judges will ‘conduct

themselves as judges.’” Id. at 447 (Venters, J., concurring). By her own initial

self-report, Judge Maze described the night that led to her charges, Counts I-

IV, as “chaotic and the course of events leading up to, and including, the

incident unusually so; there was a general lack of timely information as well as

several attempted and missed phone calls for every contact made, leading to a

somewhat amorphous and confusing timeline.” Later in her letter, she stated:
                                  25
            This situation has been traumatic for our three (3) children.
      I am informing you by self-report because I have been upset that
      this happened. I would not have made the choice to write and fax
      those orders, knowing I had a conflict, outside of the chaos,
      confusion and fear of the immediate circumstances I was
      inside of on September 18, 2017.

(emphasis added). Judge Maze followed her informal conference with a letter to

the Commission dated February 28, 2018. She included the following:

             September 18, 2017 will be etched in my mind forever. Just
      as you cannot imagine anything like this happening in your lives, I
      would never have imagined such events occurring in mine and I
      was not prepared to make decisions inside of the instant
      circumstances. In my previous letter I did my best to convey
      the frenetic timeline and factors that precipitated my
      decisions that night. This included my thinking at the time with
      respect to concerns about preservation of evidence, as well as
      concerns about my ex-husband’s safety and a delay in his right to
      due process because of my position. I wanted you to understand
      my perspective in the moment. I realize now that my attempt to
      explain my thinking may have been taken as an effort to justify my
      actions. That was not my intention. Though it was not planned
      or thought out and the matter, as it unfolded, was chaotic and
      confusing; I am responsible for exercising sound judgment even
      when I am confronted with unforeseen and difficult issues. I take
      that responsibility to heart and have been devastated that my
      inability to process the immediate situation appropriately led to
      such error in judgment. . . .

(emphasis added). These candid descriptions of a night, involving telephone

calls to district judges, who properly had jurisdiction over the matter, multiple

contacts with the county jailer and two attempts to secure drug tests for her

ex-husband, demonstrate to us someone who was dealing with what she

believed to be a crisis, impacting not only her ex-husband but also her family

and herself. Because of her “crisis” and feeling panicked, she made precipitous

and poor decisions. Similarly, she made a precipitous decision to initiate ex

parte contact with Judge Coleman. A first-year judge with a fleeting knowledge

of the Code of Judicial Conduct would realize these actions were, to put it

                                       26
bluntly, bad ideas. We certainly expect more of our judges, especially one who

has been on the bench for almost 20 years.

      We note the foregoing because we feel compelled to address the

Commission’s misunderstanding and erroneous conclusion of law as to the

range of sanctions available to it. The sanctions available to the Commission

are “separately or collectively of (1) admonition, private reprimand or public

reprimand; (2) suspension without pay, or removal or retirement from judicial

office[.]” SCR 4.020(1)(b). Because of the reading of the two rules, SCR 4.020

and 4.025, we find it curious that the Commission believes that it has no

power to impose a sanction greater than public reprimand on a judge or justice

following his or her retirement or resignation. See Commission’s Final Order,

p. 17 (stating “[i]f Judge Maze was still a sitting Judge, the Commission would

remove her from office[]”). This erroneous interpretation has significance

because it permits a judge to resign and avoid what would be a severe, but

perhaps justifiable sanction, the loss of retirement benefits. See KRS 21.345(1)

(defining “retirement” for purposes of KRS 21.350 to 21.510, the Judicial

Retirement Plan, as “voluntary resignation or failure of reelection, but does not

include a removal for cause[]”) (emphasis added). The two rules, SCR 4.020

and 4.025 clearly establish that the Commission has available the sanction of

“removal” notwithstanding a judge’s separation from office.

      While some might argue that the prompt protection of the public from

judicial misconduct is the ultimate goal of a removal proceeding, and retention

of retirement benefits supports that end by encouraging a judge to resign while

serious charges are pending, that end is currently supported by SCR

4.020(1)(a), permitting temporary suspension of a judge pending final
                                      27
adjudication. But it would be incredible that a judge could commit serious

crimes and still retain a substantial retirement benefit.15 A better policy, as

expressed in SCR 4.020 and 4.025, is that a judge’s separation from office prior

to the Commission’s hearing has no bearing on the Commission’s available

range of sanctions, up to and including removal. Adhering to this rule

promotes justice and public confidence in the judiciary and incentivizes judges

to comply with the law.

      We make these comments because Judge Maze’s actions, as we have

noted, appear to have been induced on the spur of the moment, while she, in

her words, was gripped by “chaos, confusion and fear.” This stands in contrast

to a more deliberate course of criminal activity or more numerous examples of

separate violations of the Code of Judicial Conduct. See, e.g., Alred, 395
S.W.3d at 446 (upholding judge’s removal from office following findings of

official misconduct on eight charges (representing separate events)); Starnes v.

Judicial Ret. & Removal Comm’n, 680 S.W.2d 922, 923 (Ky. 1984) (upholding

judge’s removal from office for chronic and pervasive absence from court and

inattention to business of office, and for refusal to disqualify over cases

involving close personal friends); Wilson v. Jud. Ret. & Removal Comm’n, 673
S.W.2d 426, 428 (Ky. 1984) (upholding judge’s removal from office for course of

conduct, intentionally and wrongfully misusing judicial power, to assist close

friend, and separate count of dismissing case following ex parte meeting with

defendant); see also Kentucky Jud. Conduct Comm’n v. Woods, 25 S.W.3d 470,



      15 As previously noted, Judge Maze has been indicted for three Class D felonies.
That case is still pending, and she is presumed innocent. Thus, we make no comment
on that proceeding.
                                         28
471 (Ky. 2000) (noting multiple instances of judicial abuse which justified

district judge’s removal from office (although judge in question had not

appealed the Commission’s order removing him from office)).

       All of the foregoing considered, we find that Judge Maze’s conduct, while

ill-considered, did not rise to a level meriting removal, but that a significant

period of suspension would have been more appropriate. Of course, because

Judge Maze separated from office prior to the Commission’s hearing,

suspension at that point was impractical. We hold that the Commission

appropriately issued a public reprimand.

       We affirm the Commission’s Finding of Fact, Conclusions of Law and

Final Order.

        Minton, C.J.; Hughes, Nickell, VanMeter, Wright, J.J., Beck and

Collins, S.J., sitting. All concur. Wright, J., concurs in result only. Lambert

and Keller, J.J., not sitting.

       WRIGHT, J., CONCURRING IN RESULT ONLY: While the majority

opinion is excellent in this case, I disagree insofar as it agrees with the

Commission’s logical fallacy as to Count IV. Specifically, the Commission’s

Findings of Fact and Conclusions of Law reads, in pertinent part:

       An argument that [Judge Maze] mistook these signature lines for
       distribution lines defies logic because it is contradicted by her
       subsequent conscious decision to withhold them from the clerk,
       thereby preventing the distribution. Insisting on this dubious
       reasoning undermines the credibility of [Judge Maze’s]
       representation that she was confused by the form.

In fact, it is the Commission’s statement—not Judge Maze’s—which contains a

failure in logic.



                                        29
      There is nothing either illogical or contradictory about Judge Maze’s two

statements. First, that she was mistaken about the signature lines and,

second, that she intentionally failed to file the orders with the Circuit Court

Clerk. A person could be mistaken in a moment of personal crisis and then,

once the crisis has abated, realize the mistake and act in an altered manner.

One of these actions does not belie the other or speak to Judge Maze’s intent in

the moment.


COUNSEL FOR APPELLANT:

Thomas E. Clay
CLAY DANIEL WINNER LLC


COUNSEL FOR APPELLEE:

Jeffrey C. Mando
Olivia Flora Amlung
ADAMS STEPNER WOLTERMANN & DUSING, PLLC

Jimmy Adell Shaffer
Executive Secretary
JUDICIAL CONDUCT COMMISSON




                                        30